Exhibit Third Quarter 2009 Financial and Operating Results For the period ended September 30, 2009 Conseco, Inc. November 5, 2009 2 Forward-Looking Statements Cautionary Statement Regarding Forward-Looking Statements. Our statements, trend analyses and other information contained in thesematerials relative to markets for Conseco’s products and trends in Conseco’s operations or financial results, as well as other statements,contain forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995.Forward-looking statements typically are identified by the use of terms such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “project,”“intend,” “may,” “will,” “would,” “contemplate,” “possible,” “attempt,” “seek,” “should,” “could,” “goal,” “target,” “on track,” “comfortable with,”“optimistic” and similar words, although some forward-looking statements are expressed differently. You should consider statements thatcontain these words carefully because they describe our expectations, plans, strategies and goals and our beliefs concerning future businessconditions, our results of operations, financial position, and our business outlook or they state other ‘‘forward-looking’’ information based oncurrently available information. Assumptions and other important factors that could cause our actual results to differ materially from thoseanticipated in our forward-looking statements include, among other things: (i) our ability to continue to satisfy the financial ratio and balancerequirements and other covenants of our debt agreements; (ii) liquidity issues associated with the right of holders of our convertible debenturesto require us to repurchase existing debentures on September 30, 2010; (iii) general economic, market and political conditions, including theperformance and fluctuations of the financial markets which may affect our ability to raise capital or refinance existing indebtedness and thecost of doing so; (iv) our ability to generate sufficient liquidity to meet our debt service obligations and other cash needs; (v) our ability to obtainadequate and timely rate increases on our supplemental health products including our long-term care business; (vi) the receipt of any requiredregulatory approvals for dividend and surplus debenture interest payments from our insurance subsidiaries; (vii) mortality, morbidity, theincreased cost and usage of health care services, persistency, the adequacy of our previous reserve estimates and other factors which mayaffect the profitability of our insurance products; (viii) changes in our assumptions related to the cost of policies produced or the value of policiesin force at the effective date of our emergence from bankruptcy; (ix) the recoverability of our deferred tax asset and the effect of potentialownership changes and tax rate changes on its value; (x) our assumption that the positions we take on our tax return filings, including ourposition that the debentures will not be treated as stock for purposes of Section 382 of the Code and will not trigger an ownership change, willnot be successfully challenged by the Internal Revenue Service (IRS);(xi) changes in accounting principles and the interpretation thereof; (xii)our ability to achieve anticipated expense reductions and levels of operational efficiencies including improvements in claims adjudication andcontinued automation and rationalization of operating systems; (xiii) performance and valuation of our investments, including the impact ofrealized losses (including other-than-temporary impairment charges); (xiv) our ability to identify products and markets in which we can competeeffectively against competitors with greater market share, higher ratings, greater financial resources and stronger brand recognition; (xv) theultimate outcome of lawsuits filed against us and other legal and regulatory proceedings to which we are subject; (xvi) our ability to complete theremediation of the material weakness in internal controls over our actuarial reporting process and to maintain effective controls over financialreporting; (xvii) our ability to continue to recruit and retain productive agents and distribution partners and customer response to new products,distribution channels and marketing initiatives; (xviii) our ability to achieve eventual upgrades of the financial strength ratings of Conseco andour insurance company subsidiaries as well as the impact of rating downgrades on our business and our ability to access capital; (xix) the riskfactors or uncertainties listed from time to time in our filings with the Securities and Exchange Commission; (xx) regulatory changes or actions,including those relating to regulation of the financial affairs of our insurance companies, such as the payment of dividends and surplusdebenture interest to us, regulation of financial services affecting (among other things) bank sales and underwriting of insurance products,regulation of the sale, underwriting and pricing of products, and health care regulation affecting health insurance products; and (xxi) changes inthe Federal income tax laws and regulations which may affect or eliminate the relative tax advantages of some of our products. Other factorsand assumptions not identified above are also relevant to the forward-looking statements, and if they prove incorrect, could also cause actualresults to differ materially from those projected. All written or oral forward-looking statements attributable to us are expressly qualified in theirentirety by the foregoing cautionary statement. Our forward-looking statements speak only as of the date made. We assume no obligation toupdate or to publicly announce the results of any revisions to any of the forward-looking statements to reflect actual results, future events ordevelopments, changes in assumptions or changes in other factors affecting the forward-looking statements. Non-GAAP Measures 3 This presentation contains the following financial measures that differ from the comparable measuresunder Generally Accepted Accounting Principles (GAAP):operating earnings measures; book value,excluding accumulated other comprehensive income (loss) per share; operating return measures;earnings before net realized investment gains (losses) and corporate interest and taxes; debt to capitalratios, excluding accumulated other comprehensive income (loss); and interest-adjusted benefit ratios.Reconciliations between those non-GAAP measures and the comparable GAAP measures areincluded in the Appendix, or on the page such measure is presented. While management believes these measures are useful to enhance understanding and comparabilityof our financial results, these non-GAAP measures should not be considered substitutes for the mostdirectly comparable GAAP measures. Additional information concerning non-GAAP measures is included in our periodic filings with theSecurities and Exchange Commission that are available in the “Investor - SEC Filings” section ofConseco’s website, www.conseco.com. Q3 2009 Summary 4 CNO §Third consecutive profitable quarter •Continued profitability in all three insurance segments •EBIT* of $107.0 million, up 2% over Q3 2008 •Net income of $15.4 million, compared to net loss of $183.3million in Q3 2008 §Core sales** of $93.4 million, up 1% from Q3 2008 §Trailing four-quarter premium up 3% over a year ago §Agent recruitment continues to be strong *Management believes that an analysis of earnings or loss before net realized investment gains (losses), discontinued operations, corporate interest and taxes (“EBIT,” a non-GAAP financial measure) provides a clearer comparison of the operating results of the company quarter-over-quarter because it excludes: (1) corporate interest expense; and (2) net realized investment gains (losses) that are unrelated to the company’s underlying fundamentals. **Excludes PFFS. Q3 2009 Summary 5 CNO §Net realized investment losses of $18.9 million •Total other-than-temporary impairments (OTTI) of $162.4 million •$35.7 million recorded in earnings •$126.7 million recorded in accumulated other comprehensive loss (AOCL) §AOCL improved to $146 million: •$1.6 billion improvement from 12/31/08 •$0.9 billion improvement from 6/30/09 §Book value per share: •Excluding AOCL* rose to $18.82 at 9/30/09, from $18.41 at 12/31/08 •Including AOCL rose to $18.03 at 9/30/09, from $8.82 at 12/31/08 *See Appendix for corresponding GAAP measure. 6 CNO §Addresses most pressing financial priority: re-financing the3.5% convertible debentures §Structured to protect NOL, while preserving ability to raiseadditional common equity §Improves financial covenant margins; increases liquidity §Basics of the deal: •Private placement of common stock and warrants •Issuance of new convertible debentures to refinance existingconvertible debentures •Tender offer for existing convertible debentures Recapitalization of Conseco 7 CNO Sources Net Proceeds from Equity Private Placement Net Proceeds from New Convertible Debentures Total Sources Uses Retirement of Old Convertible Debentures Payment under Credit Agreement (50% of Net Proceeds of Equity Private Placement) Funds Available for Corporate Purposes Total
